                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 JUDITH HANS, an individual,                                    CIVIL ACTION

                       Plaintiff,
                                                                Case No. 2:20-cv-131
 v.
                                                                Judge:
 HOPE HOSPICE AND COMMUNITY SERVICES,
 INC., a Florida corporation,                                   Mag. Judge:

                       Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, JUDITH HANS (“HANS”), by and through undersigned

counsel, and states the following for her Complaint:

                                    CAUSES OF ACTION

       1.      This is an action brought under the Family & Medical Leave Act (FMLA) and

Florida common law for (1) retaliation in violation of the FMLA, and (2) defamation.

                                           PARTIES

       2.      The Plaintiff, JUDITH HANS (“HANS”) is an individual and a resident of Florida

who at all material times resided in Collier County, Florida and was employed by HOPE

HOSPICE AND COMMUNITY SERVICES, INC. (“HOPE” or “Defendant”).

       3.      Defendant, HOPE is a Florida corporation that employed HANS in Lee County,

Florida.

       4.      HOPE employs in excess of 50 employees and is an employer under the FMLA.




                                                1
                                   JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

                                   GENERAL ALLEGATIONS

       7.      HANS began her employment with the Defendant in 2006 as an activities director

on a full-time basis.

       8.      HANS always performed her assigned duties in a professional manner and was very

well qualified for her position.

       9.      HANS received good performance reviews from the Defendant’s managers until

she began suffering a serious health condition that required her hospitalization for about 5-days.

       10.     HANS promptly informed the Defendant of her status as an inpatient at the hospital

and she was ultimately out of work for approximately 12-days due to her serious health condition.

       11.     While the Defendant granted HANS medical leave, it terminated her a mere 2-

weeks after her return to work.

       12.     In order to effectuate HANS’ termination, the Defendant concocted a false claim

that HANS “stole” watches used as prizes in her activities despite the watches having been

specifically donated for HANS’ activities by a resident, who confirmed the same when the

Defendant inquired.




                                                 2
       13.       Notwithstanding the falsehoods of its allegations, the Defendant went ahead and

terminated HANS on June 6, 2018 anyway.

       14.       Subsequent to HANS’ termination and continuing to the filing of this action, the

Defendant has carried on with its retaliation by telling dozens of potential employers of HANS

that she was fired for theft, a statement the Defendant knew to be false.

       15.       As a result of the Defendant’s defamatory statements to potential employers of

HANS, she has been wholly unable to secure subsequent employment.

       16.       The Defendant's tangible, adverse employment actions were causally connected to

HANS's need for FMLA leave and request for reinstatement.

       17.       The Defendant intentionally and systematically discriminated against HANS by

using her serious health condition, her need for FMLA leave and request for reinstatement as the

substantial or motivating factors in the Defendant’s decision not to continue HANS's employment

and terminating her.

       18.       The Defendant terminated HANS as a direct result of her request and need for

FMLA leave.

    COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                             RETALIATION

       19.       The Plaintiff hereby incorporates by reference Paragraphs 1-18 in this Count by

reference as though fully set forth below.

       20.       HANS qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since she herself began suffering from a serious health condition, had worked

for more than 1,250 hours in the previous 12 months, the FMLA defining a serious health condition

as an illness, injury, impairment, or physical or mental condition that involves treatment by a health

care provider.

                                                  3
         21.     HANS informed the Defendant of her likely need for leave for her own serious

health condition.

         22.     The Defendant was responsible for designating leave as FMLA-qualifying and for

giving notice of the designation within five business days, absent extenuating circumstances, after

it has enough information to make that determination, such as when it receives medical

certification.

         23.     If the Defendant were to have decided that HANS’ absence was not FMLA-

qualifying, it must have notified her of this fact in the Designation Notice under 29 CFR §

825.300(d)(1).

         24.     The Defendant has never provided HANS with any notice disqualifying her FMLA

leave.

         25.     In fact, the Defendant determined that HANS was eligible for medical leave and

terminated her employment because of her request for federally protected medical leave.

         26.     HANS engaged in activity protected by the FMLA when she requested leave due

to her serious health condition, consistently informing the Defendant of the same.

         27.     The Defendant knew, or should have known, that HANS was exercising her rights

under the FMLA and was aware of HANS’ need for FMLA-protected absence.

         28.     HANS complied with all of the notice and due diligence requirements of the

FMLA.

         29.     The Defendant was obligated, but failed, to allow HANS to take FMLA leave and

to return HANS, an employee who requested and took FMLA leave, to her former position or an

equivalent position with the same pay, benefits, and working conditions when she tried to return

to work under 29 U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).



                                                4
       30.     HANS engaged in activity protected by the FMLA when she requested leave due

to her serious health condition, consistently informing the Defendant of the same.

       31.     The Defendant knew, or should have known, that HANS was exercising her rights

under the FMLA and was aware of HANS’ need for FMLA-protected absence.

       32.     A causal connection exists between HANS’ request for FMLA-protected leave and

her termination from employment with the Defendant because the Defendant denied HANS a

benefit to which she was entitled under the FMLA.

       33.     The Defendant retaliated by altering the terms and conditions of HANS’

employment by refusing to return her to work, thereby terminating HANS’ employment because

she engaged in the statutorily protected activity of requesting and taking FMLA leave. The

Defendant refused to properly return HANS to work because HANS requested and took FMLA

leave, and demanded reinstatement, and terminated her because he engaged in this statutorily

protected activity.

       34.     The Defendant engaged in willful and intentional retaliation in violation of the

FMLA by terminating HANS's employment because he engaged in activity protected by the

FMLA.

       35.     As a result of the above-described violations of FMLA, HANS has been damaged

by the Defendant in the nature of lost wages, salary, employment benefits and other compensation

and is therefore entitled to recover actual monetary losses, interest at the prevailing rate and

liquidated damages.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,



                                                 5
and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

                                    COUNT II- DEFAMATION

        36.     The Plaintiff hereby incorporates paragraphs 1-18 in this Count by reference.

        37.     HANS is a private citizen and is not public official.

        38.     The Defendant did publish false facts about HANS to potential employers of

HANS.

        39.     The Defendant acted at least negligently in disclosing false facts to potential

employers of HANS.

        40.     As a result of the Defendant’s actions, HANS has suffered actual damages.

        41.     The Defendant’s statements to HANS’ potential employers were defamatory.

        42.     The Defendant’s statements are not pure opinion.

        43.     The Defendant’s statements to HANS’ potential employers were in some

significant respects false as their substance or gist conveyed a materially different meaning than

the truth would have conveyed.

        44.     All conditions precedent to bringing this action have been performed, have

occurred, or have been waived.

        45.     HANS has been forced to bring the instant action and as such is expending

reasonable attorney’s fees to pursue the instant action.

        WHEREFORE, Plaintiff respectfully demands that this Honorable Court enter its

judgment in favor of Plaintiff and against the Defendant in an amount consistent with the evidence,

together with the costs of this litigation, interest, reasonable attorney’s fees, and all other relief as

this Court deems proper.



                                                   6
                                DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, JUDITH HANS, by and through her undersigned attorney,

and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable of right by

a jury in this action.

                                      Respectfully submitted,



Dated: February 27, 2020              /s/ Benjamin H. Yormak
                                      Benjamin H. Yormak
                                      Florida Bar Number 71272
                                      Trial Counsel for Plaintiff
                                      Yormak Employment & Disability Law
                                      9990 Coconut Road
                                      Bonita Springs, Florida 34135
                                      Telephone: (239) 985-9691
                                      Fax: (239) 288-2534
                                      Email: byormak@yormaklaw.com




                                                7
